Citation Nr: 1820641	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness.  

2.  Entitlement to service connection for heart disease claimed as myocardial infarction (MI) as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness. 

3.  Entitlement to service connection for arthritis also claimed as diffuse idiopathic skeletal hyperostosis (DISH) of the spine and hips as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness. 

4.  Entitlement to service connection for Peyronie's disease as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness. 

5.  Entitlement to service connection for basal cell carcinoma (BCC) as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty naval service from February 1989 to November 1992.  His decorations include the Southwest Asia Service Medal with Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction of this claim has been transferred to the Phoenix, Arizona RO.  

In November 2016, the Veteran provided testimony at a Travel Board hearing held at the Phoenix RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of military operations (SWA) during the Persian Gulf War.

2.  The Veteran does not have a disability manifested by fatigue that either had its onset in active service, or is otherwise related to a disease or injury during active service-to include service in SWA.

3.  The Veteran's fatigue is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness.

4.  The Veteran's heart disease, also claimed as MI, is a diagnosed illness that did not have onset in active service or within one year of service separation, and is not otherwise the result of a disease or injury incurred in active service.

5.  The Veteran's arthritis, also claimed as DISH, is a diagnosed illness that did not have onset in active service or within one year of service separation, and is not otherwise the result of a disease or injury incurred in active service.

6.  The Veteran's Peyronie's disease is a diagnosed illness that did not have onset in active service and is not otherwise the result of a disease or injury incurred in active service.

7.  The Veteran's BCC is a diagnosed illness that did not have onset in active service or within one year of service separation, and is not otherwise the result of a disease or injury incurred in active service.

8.  The Veteran's GERD is a diagnosed illness that did not have onset in active service and is not otherwise the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  

2.  The criteria for service connection for heart disease claimed as MI, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).  

3.  The criteria for service connection for arthritis claimed as DISH, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).  

4.  The criteria for service connection for Peyronie's disease, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  

5.  The criteria for service connection for BCC, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

6.  The criteria for service connection for GERD, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 3.103

The Veteran attended a hearing.  The issues were clarified, the concept of service connection was explained and it was determined that there were no outstanding records.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

Service connection

The Veteran theorizes that the six aforementioned disabilities are present and were caused by exposure to environmental hazards during his service in the Gulf War aboard the U.S.S. Long Beach.  He asserts that all resulted from the exposure to the oil well fires and the smoke in the Persian Gulf.  See VA 21-526 Application for Compensation and Pension filed in January 2012, and November 2016 Hearing Testimony.  

I.  Law

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, heart disease and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required.  38 C.F.R. § 3.317 (a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

II.  Discussion and Analysis

A.  Fatigue

Initially the Board finds that the claim with regard to fatigue must be denied because there is neither current disability characterized by fatigue nor undiagnosed illness/medically unexplained multisymptom illness manifested by fatigue or chronic fatigue syndrome.  VA Gulf War and medical examinations in November 2012 and January 2013 found that the Veteran does not meet the diagnostic criteria for chronic fatigue, does not report fatigue at the examination and has no undiagnosed illness.  The examiner also stated there is no multisymptom illness of unknown etiology, no undiagnosed illness, no unexplained symptom, and no disease was found on examination.  The January 2013 examiner explained that fatigue associated with illness such as DISH is common due to pain and sleep issues.  The VA examination record is uncontroverted by any other medical evidence, based on a review of the entire record to include the Veteran's detailed assertions, and thus highly probative.  It well-supported and thoroughly explained, to include with reference to the Veteran's arguments.  Examination instructions included to assess whether this Veteran with Gulf War service demonstrated a chronic disability pattern and undiagnosed illness.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board adopts the negative VA opinion as to fatigue.  The Veteran's opinion that he has a disability characterized by fatigue, or that he has undiagnosed illness with chronic fatigue, is less probative because he lacks the expertise to relate his symptom of fatigue to an actual diagnosis or to opine as to etiology on this matter.  The preponderance of the evidence is against this claim.

B.  Heart disease to include MI, arthritis or DISH, BCC, Peyronie's disease and GERD

To the extent that the Veteran argues that these claims are either a direct result of environmental toxins in the Gulf or a symptom of undiagnosed or chronic multisymptom illness, the preponderance of the evidence is against these claims and they must be denied.  

Initially, the Board finds there is no undiagnosed illness or chronic multisymptom illness.  Again, the VA examiner in January 2013 found no undiagnosed illness, no chronic multisymptom illness and no illness related to Persian Gulf exposure.  This opinion is highly probative and is ultimately adopted by the Board for the aforementioned reasons.  Moreover, the record reflects that all five conditions at issue have been diagnosed and are thus not undiagnosed illnesses.  The Veteran's opinion that there is undiagnosed illness is again outweighed by the examiner's opinion for the reasons set forth above.  The VA opinion is far more reliable and credible than statements from a lay informant.  All of his complaints have been competently and credibly associated with known etiologies and diagnoses, and therefore service connection based on the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317.  

Second, none of the five disabilities were manifest in service.  The service treatment record documents that the Veteran denied heart trouble, arthritis, joint deformity or lameness, skin disease, tumor, growth, cyst or cancer, stomach trouble or indigestion in his July 1993 reserve affiliation and November 1992 separation medical history.  His November 1992 clinical evaluation reflected normal head, face, neck and scalp, heart, vascular system, abdomen and viscera and genitourinary system examinations.  

Third, none of the claimed disorders were manifested in the initial year following service or for a number of years following service.  Relevant to this, the Veteran's heart disease, arthritis/DISH and BCC claims may thus not be presumed to have been incurred in service because they did not manifest in service or to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307 (a), 3.309(a).  The negative service record documents no chronic disease in service, nor was there a showing of continuity of symptoms after discharge.  Here, the claimed pathologies were not noted during service or within one year of separation.  He did not have characteristic manifestations sufficient to identify the disease entities.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Additionally, for the following reasons, the preponderance of the evidence is against a finding that these diseases, diagnosed after discharge, were incurred in service as set forth at 38 C.F.R. § 3.303(d).  

Heart disease

While it is acknowledged that a heart murmur was initially noted on his December 1989 examination for entrance into the Coast Guard (it was noted that he had been diagnosed with a heart murmur at age 15), a cardiac consultation at that time indicated that no murmur was heard and he was declared fit for duty.  

The Veteran next sought emergency treatment for chest pain in August 2008, was evaluated and released.  A September 2011 treatment note reflects a finding of no cardiac disease.  

The VA examiner in November 2012 considered the 2008 hospitalization for chest pains and concluded there was no medical evidence that the Veteran has ever had a MI or any other form of coronary artery/ischemic heart disease.  The examiner noted, consistent with the treatment record, that there was a diagnosis of valvular heart disease dating to 2008.  Findings on examination included faint 1/6 systolic ejection murmur heard along left and right sternal border with no radiation to carotids and no diastolic murmurs heard.  The examiner stated that, given that the Veteran had no symptoms or problems due to heart valve disease during service or after service, it is not likely that his minor aortic valve condition was permanently aggravated in any way during.  He thus found that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Treatment records are not contrary to the VA examination findings.  

Thus, heart disease was not shown for many years after service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the VA physician's opinion is highly probative as to the heart claim, as it is based on a review of the entire record to include the Veteran's assertions.  It is well-supported and thoroughly explained, and is adopted the Board as to the etiology of the current heart disease.  The Veteran's opinion that he has a heart disability related to service to include environmental exposure in the Gulf War, is less probative because he lacks the expertise to relate his symptoms to an actual diagnosis or to opine as to etiology on this matter.  Both this heart examination report and the aforementioned Gulf War examination report are against his theory.  The preponderance of the evidence is against this claim.

Arthritis/DISH

The Veteran's diagnosis of DISH/arthritis dates to approximately 2004.  Treatment records dated at that time reflect that the Veteran reported that he had back pain since a fall on ice in 2002.  The VA examiner in January 2013 explained that there is no etiology for this medical problem affecting the spine and hips.  It is idiopathic and thus has no known cause.  He also concluded that it is less likely than not that DISH is related to Gulf War exposures.  The examiner explained that review of the medical literature did not show any connection of DISH and Persian Gulf exposures.  

Thus, arthritis/DISH was not shown for many years after service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson, supra.  The Board finds the negative record prior to 2004, in combination with the 2013 VA medical opinion, persuasive evidence that arthritis/DISH is not related to service.  The documented negative record and the medical opinion are accorded more probative weight than the Veteran's opinion that arthritis or DISH are related to service to include environmental exposure in the Gulf War because he lacks the expertise to relate his symptoms to an actual diagnosis or to opine as to etiology on this matter.  The preponderance of the evidence is against this claim.

BCC

Treatment records reflect initial findings and treatment for BCC of the face in November 2004.  The biopsy report at that time noted that the BCC had been superficial and was completely excised.  

VA examination in January 2013 noted that the Veteran reported he was treated at the New Hampshire VA for removal of skin cancer from his left facial cheek in 2006.  Presently, his status was recorded as "watchful waiting."  The examiner found there were no residuals of the BCC and no additional pertinent findings related to the BCC.

Thus, BCC was not shown for many years after service.  To the extent that there is current disability, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson, supra.  The Board finds the negative record prior to 2004, in combination with the 2013 VA medical opinion of no current residuals, persuasive evidence that current BCC is not related to service.  The documented negative treatment record and the VA medical examination record are accorded more probative weight than the Veteran's opinion that any current BCC is related to service to include environmental exposure in the Gulf War because he lacks the expertise to relate his symptoms to an actual diagnosis or to opine as to etiology on this matter.  The preponderance of the evidence is against this claim.

Peyronie's disease

The record documents findings of and treatment for Peyronie's disease in December 2009.  

VA examination in January 2013 reflects the examiner's opinion that the disease is less likely than not related to Gulf War exposures.  The examiner quoted from a medical journal as follows: The underlying pathogenesis of Peyronie's disease (PD) is unknown but is likely multifactorial with an interplay between genetic predisposition, trauma, and tissue ischemia.  

Peyronie's disease was not shown for many years after service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson, supra.  The Board finds the negative treatment record prior to 2009, in combination with the 2013 VA medical explanation that this disease is of unknown etiology, and the opinion that there is no Gulf War-related illness, persuasive evidence current Peyronie's disease is not related to service.  These are accorded more probative weight than the Veteran's opinion that the disease is related to service to include environmental exposure in the Gulf War because he lacks the expertise to relate his symptoms to an actual diagnosis or to opine as to etiology on this matter.  The preponderance of the evidence is against this claim.

GERD

Post service treatment records reflect a diagnosis of GERD dating from approximately 1998.  

At his November 2012 examination, the Veteran reported that he could not recall the exact onset date but stated it was after service.  GERD symptoms reportedly worsened and in 2003 he was further evaluated for a research study of fundoplication.  He had a Nissen fundoplication which improved but has not fully resolved his symptoms. He continues with intermittent reflux and heartburn especially if he forgets to take his medication.  

The examiner opined it is less likely than not that the GERD was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows:

The veterans treatment for gastroenteritis on Apri1 1, 1992 per review of the service medical records indicates that he was seen then for acute nausea and vomiting following consumption of a couple of drinks the night before. March 18, 1991 service medical note: evaluated and treated for acute nausea and vomiting with slight hematemesis which bleeding spontaneously resolved. This occurred following eating Mexican food along with 4 White Russian alcoholic drinks. Impression was gastroenteritis associated with excessive alcohol intake. Minor bleeding probably secondary to gastritis. These symptoms for which he was seen in service are not consistent with GERD. The remainder of the available service medical records are silent for any complaints of or treatment for GERD. History provided by veteran at today's exam is that his GERD symptoms began after service. 

GERD was thus not shown for many years after service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson, supra.  Additionally, the 2012 VA negative opinion is highly probative, as it is based on a review of the entire record to include the Veteran's detailed assertions.  Moreover, it is well-supported and thoroughly explained, to include with reference to the Veteran's arguments.  The Board adopts the 2012 VA opinion as to GERD.  The Veteran's opinion that he has GERD related to service to include environmental exposure in the Gulf War, is less probative because he lacks the expertise to relate his symptoms to an actual diagnosis or to opine as to etiology on this matter.  The preponderance of the evidence is against this claim.

III.  All claims

Because the preponderance of the evidence is against the claims, to include as due to undiagnosed illness, the evidence is not in relative equipoise and the benefit of the doubt rule is not for application.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for fatigue to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness, is denied. 

Service connection for heart disease claimed as myocardial infarction, to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness, is denied. 

Service connection for arthritis, also claimed as DISH of the spine and hips, to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness, is denied. 

Service connection for Peyronie's disease, to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness, is denied. 

Service connection for basal cell carcinoma, to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness, is denied. 

Service connection for GERD, to include as due to exposure to environmental hazards in the Gulf War, or as due to undiagnosed illness, is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


